Citation Nr: 0017022	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-39 894	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2. Entitlement to a compensable evaluation for service-
connected residuals of a crush injury to the left lower 
extremity.  

3. Entitlement to a compensable evaluation for service-
connected residuals of a crush injury to the right lower 
extremity.

4. Entitlement to Special Monthly Pension by reason of the 
need for aid & attendance of another person or by reason 
of being housebound due to disability.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had two years of active service between October 
1966 and January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased 
evaluation for service-connected PTSD, and residuals of crush 
injuries to both lower extremities.  The RO further denied 
entitlement to special monthly pension.  By rating decision 
in September 1996, the RO granted an increased evaluation of 
50 percent for service-connected PTSD, effective from May 5, 
1995.  


FINDINGS OF FACT

1. The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, difficulty sleeping, flashbacks (to the point 
of physically threatening his spouse), irritability, 
difficulty concentrating, hypervigilance, increased 
startle response.  The record indicates that the veteran 
has few friends, three failed marriages, and a job history 
illustrative of some problem with occupational adjustment.  

2. The veteran's residuals of crush injuries to both lower 
extremities are manifested by normal strength, speed, 
coordination, endurance and range of motion in all joints 
and muscles tested.  

3. The veteran is not a patient in a nursing home on account 
of mental or physical incapacity; he is not blind or 
nearly blind with corrected vision of 5/200 or less in 
both eyes, or with central field of vision of 5 degrees or 
less.  His disabilities do not render him unable to care 
for his daily needs or to protect himself from the hazards 
and dangers incident to his daily living environment.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation for service-
connected PTSD have been met; the criteria for an 
evaluation in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective Nov. 7, 1996).  

2. The criteria for a compensable evaluation for service-
connected residuals of a crush injury to the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, 4.73, 4.124a, 
Diagnostic Codes 5257, 5260, 5261, 5271, 5284, 5311 
(1999).

3. The criteria for a compensable evaluation for service-
connected residuals of a crush injury to the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, 4.73, 4.124a, 
Diagnostic Codes 5257, 5260, 5261, 5271, 5284, 5311.  

4. The criteria for special monthly pension based on the 
veteran's need for the regular aid and attendance of 
another person or being housebound have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).


Evaluation of PTSD

I. Factual Background

In April 1992, the veteran filed an initial claim for VA 
benefits for service connection for PTSD.  By rating decision 
in March 1993, the RO granted service connection for PTSD 
with an evaluation of 10 percent, effective from April 14, 
1992.  

A VA psychiatric outpatient treatment record in May 1995 
noted that the veteran had pharmacotherapy for his PTSD, 
which helped with sleeping difficulties, but not with 
nightmares.  The veteran described a fear of buses, which 
arose out of a traumatic experience during Vietnam.  He 
reported an increase of vivid flashbacks during the intake 
interview.  VA ophthalmology reports noted depression related 
to the veteran's eye disability.  

A VA psychiatric examination was conducted in May 1996, and 
the examiner noted review of the veteran's claims file.  The 
veteran complained of flashbacks, intrusive thoughts several 
hours per day, nightmares three-to-four times per week, and 
difficulty sleeping.  The veteran had been unemployed since 
1991 when he left employment as a diesel mechanic due to 
deteriorating vision.  The veteran noted that he "drank 
alcoholically" until 1991.  He was separated from his third 
spouse, but lived with his two youngest children.  The 
veteran stated that he did not have many friends, but had one 
good friend, living out of state, who the veteran called 
at least once per month.  He stated that he had a few 
acquaintances living in his apartment complex.  The veteran 
denied difficulties with co-workers, but the examiner stated 
that the veteran's history of multiple jobs over the years 
would lead one to believe that there was some problem with 
his occupational adjustment.  Mental status examination 
revealed irritability, difficulty concentrating, 
hypervigilance, and increased startle response, but no 
hallucinations, formal thought disorder, paranoid ideations, 
or suicidal ideation.  The veteran expressed a fear of riding 
buses.  The examiner noted that the veteran had no hobbies 
and had a moderate degree of estrangement from others.  The 
examiner provided diagnoses of PTSD and alcohol dependence in 
sustained full remission with a global assessment of 
functioning (GAF) rating of 40.  The examiner noted that the 
veteran's previous alcohol dependence, dysthymia, and 
depression were probably secondary to his PTSD.  

By letter, dated in September 1996, the veteran's ex-spouse 
stated that while they were married she was often terrified 
and upset with the veteran's behavior.  She stated that she 
would wake in the night with the veteran choking her and 
reported that the veteran struggled to work at many different 
jobs.  She stated that the veteran was distant and angry and 
would not discuss his problems with anyone.  

In a statement, received in June 1997, the veteran reported 
that he had been married three times, difficulty sleeping, 
disorientation upon waking up, and feelings of worthlessness.  
He stated that he had seven jobs between 1979 and 1990, and 
that he lost those jobs due to pain in his legs, 
deteriorating eyesight and hearing difficulties.  By letter, 
dated in December 1998, the veteran stated that he did not 
like to be around other people.  

A VA psychiatric examination was conducted in November 1999.  
The veteran reported that he had been unemployed since 1990, 
due in part to his mental state, leg problem, and failing 
eyesight.  He stated that he used to be a problem drinker, 
but had stopped approximately four years previously.  He 
reported current symptoms of seeing "faces" of individuals 
he knew during service in Vietnam, nightmares, difficulty 
sleeping, waking with the sense that he is in Vietnam, 
depression, and flashbacks.  The veteran indicated that he 
had a few friends, but had not dated a woman since 1995, as 
his PTSD symptoms drove away his wives and girlfriends.  
Mental status examination revealed average intelligence, 
intact judgment, mildly depressed affect, but no 
hallucinations, delusions, or other signs of psychosis.  The 
examiner noted that the veteran stated that his PTSD symptoms 
had stabilized ruing the previous year, but he continued to 
have "fairly intense symptoms."  The examiner provided 
diagnoses of PTSD and alcohol dependency in remission with a 
GAF of 55. 

In an addendum to the psychiatric examination, dated in 
December 1999, the VA examiner noted that he reviewed the 
veteran's claims file.  The examiner noted that the veteran's 
letters to his Congressional Representative were indicative 
of extremely severe symptoms of PTSD.  The veteran reported 
that seeing a physician and taking medication had been 
beneficial and his symptoms were significant and problematic, 
but stabilized.  The examiner concluded that the veteran had 
reduced reliability and productivity with regard to 
employment as a result of PTSD.  The examiner further stated 
that the veteran's GAF was entirely attributable to PTSD.  

By statement, received in December 1999, the veteran stated 
that his PTSD caused him difficulty in focusing or 
concentrating for long periods.  He stated that he did not 
sleep at night and had bad nightmares.   

II. Analysis

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  
In the instant case, the RO provided the veteran notice of 
the revised regulations in the June 1997 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective Nov. 7, 1996).

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood.  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  

The veteran has reported intrusive thoughts, nightmares, 
difficulty sleeping, flashbacks (to the point that he has 
physically threatened his spouse), irritability, difficulty 
concentrating, hypervigilance, and increased startle 
response.  The veteran reported only one close friend with a 
few other acquaintances and friends.  The veteran had three 
failed marriages and the record includes a statement from 
one of the veteran's ex-spouses noting his irritability, 
anger, flashbacks, and inability to discuss his problems.  
The VA examiner in May 1996 provided a GAF indicative of 
major impairment in several life areas.  The examiner further 
noted that the veteran's job history was illustrative of some 
problem with occupational adjustment.  The VA examiner in 
November 1999 noted that the veteran continued to have 
"fairly intense," "significant," and "problematic" 
symptoms of PTSD.  The Board finds that the evidence does not 
preponderate against an evaluation of 70 percent under both 
the old and current Schedule.  The evidence indicates severe 
impairment of the veteran's social and industrial abilities, 
with deficiencies, in family and work relationships.  

The evidence preponderates against an evaluation of 100 
percent.  Neither of the VA examiners provided an opinion 
that the veteran was unable to obtain or retain employment 
due to his PTSD, but opined that the veteran had difficulties 
with employment.  The veteran has not demonstrated virtual 
isolation in the community or the type of psychotic 
symptomatology indicative of total disability due to PTSD.  


Evaluation of Residuals of Crush Injuries of the Right and 
Left Lower Extremities

III. Factual Background

The veteran's service medical records note an injury in July 
1967, in which the veteran's legs were caught between two 
concrete culverts and suffered severe contusions to both 
calves with no nerve or artery involvement.  X-ray 
examination showed no fractures or other bony abnormalities.  

In February 1974, the veteran filed an initial claim for VA 
benefits for service connection for injuries to both legs.  
By rating decision in July 1974, the RO granted service 
connection for residuals of injury to the right and left 
lower leg, both with noncompensable evaluations, effective 
from January 29, 1974.  By rating decision in May 1983, the 
RO denied service connection for a chronic left knee 
disorder.  By rating decision in March 1993, the RO denied 
service connection for bilateral knee disorder due to 
service-connected leg injuries.  

A VA neurology outpatient treatment record in April 1994 
noted a history of bilateral crush injury with resultant 
perineal/tibial injury at popliteal fosse.  An assessment of 
probable neuropathic lower extremity pain secondary to old 
crush injury.  Electromyography (EMG) was essentially normal.  

In a statement, received in February 1997, the veteran stated 
that he became unemployed in 1990 due to his leg condition 
and his vision problems.  By statement, received in June 
1997, the veteran reported that his legs gave way on him, 
causing him to fall.  He stated that he could not walk many 
days of the month, preventing him from leaving the house or 
performing duties around the house.  The veteran reported 
that since his injury during service he had experienced 
extreme pain, loss of strength and problems with his lower 
back.  In a letter, dated in December 1998, the veteran 
stated that the pain in his lower extremities was worse than 
ever and that occasionally he could not walk and would fall.  

A VA orthopedic examination was conducted in December 1999, 
and the examiner noted review of the veteran's claims file.  
The veteran complained of soreness, aching, and tingling in 
his lower extremities from his knees to his feet.  Physical 
examination of the hips and knees revealed full range of 
motion bilaterally.  No swelling or effusion was noted.  The 
examiner stated that the ligaments were intact with excellent 
stability in both knees.  Examination of the ankles revealed 
no swelling or effusion.  The veteran complained of pain in 
his calves with dorsiflexion, with otherwise full range of 
motion.  The examiner reported normal symmetrical strength in 
all muscle groups, including quadriceps, hamstrings, calves, 
and compartment muscles in the lower extremities.  The 
examiner reported normal strength speed, coordination, and 
range of motion in all joints and muscles tested, with 
endurance appearing to be normal.  X-ray examination of the 
knees and ankles were normal.  The examiner provided a 
diagnosis of essentially normal musculoskeletal examination 
of the lower extremities with no residual evidence of the 
crush injury to the lower legs.  The examiner stated that 
that it was not likely that the symptoms that the veteran 
complained of were a direct result of the injury in 1967.  

A VA examination for peripheral nerves was conducted in 
November 1999.  Physical examination showed no evidence of 
weakness.  Mild sensory loss in the feet to vibration and 
touch was reported.  Proprioception was slightly reduced in 
both feet.  The examiner noted no evidence of atrophy.  The 
examiner provided an assessment of suspected peripheral 
neuropathy with overwhelming odds that such was due to 
alcoholism.  The examiner stated that it was unlikely that 
the veteran's symptomatology was due to the crush injury to 
the legs, but he could not completely rule out some focal 
nerve injury.  The examiner stated that the veteran's 
symptoms were basically subclinical and not particularly 
disabling.  The examiner concluded that it was not likely 
that the veteran's peripheral neuropathy was from the crush 
injury, but it could not be ruled out with certainty and 
there was no way to do so with testing.  

In a statement, received in December 1999, the veteran 
reported that he could not stand or sit for long periods 
without experiencing numbness in his feet.  

IV. Analysis

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  The RO provided the veteran notice of the 
revised regulations in the February 2000 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard, 4 Vet. App. 
at 393-394. 

The veteran's disabilities were evaluated by the RO under 
Diagnostic Code 5311 for disabilities of Muscle Group XI.  To 
warrant a compensable evaluation under this code, the 
disability must be moderate with objective evidence of some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§§ 4.56(d)(2) & 4.73, Diagnostic Code 5311 (1999).  The 
evidence of record shows subjective complaints of soreness, 
aching and tingling in the lower extremities.  However, the 
VA examination in December 1999 reported normal strength, 
speed, coordination, endurance and range of motion in all 
joints and muscles tested.  The examiner reported an 
essentially normal musculoskeletal examination of the lower 
extremities with no residuals of the bilateral leg crush 
injury.  There is no medical evidence of the type of 
disability contemplated for a moderate disability of Muscle 
Group XI.  

The Board has further considered evaluation under other 
diagnostic codes, representing various disabilities of the 
musculoskeletal and nervous system of the lower extremities.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5271, 5284, & 4.124a (1999). The Board notes that the 
veteran's claims for service connection for bilateral knee 
disabilities have previously been finally denied by the RO in 
rating decisions in May 1983 and March 1993.  As noted above, 
the medical evidence of record shows a normal examination of 
the lower extremities with no current residuals of the 
inservice crush injury.  Although the veteran's 
representative argues that the neurological examination found 
that the veteran's peripheral neuropathy "may well be the 
result of the crush injury," the examiner twice specifically 
stated that it was unlikely that the veteran's peripheral 
neuropathy was from the crush injury and that the 
overwhelming odds were that such was the result of the 
veteran's alcoholism. 

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, as 
some of the Diagnostic Codes considered herein are, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The Board notes no objective findings of functional 
loss, except complaints of pain on dorsiflexion of the ankle.  
The Board finds that such does not create a disability 
picture analogous to the criteria for an evaluation of 10 
percent under the applicable Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  

The Board notes that the veteran has repeatedly stated his 
disagreement with an apparent reduction of a 10 percent 
evaluation for his service-connected leg conditions upon the 
granting of service connection for PTSD.  The Board notes 
that the Schedular evaluations of the veteran's service-
connected bilateral leg injuries have always been at 0 
percent.  However, prior to the rating decision in August 
1995, the veteran was receiving a 10 percent evaluation under 
38 C.F.R. § 3.324, which provides that a 10 percent 
evaluation may be awarded when a veteran is suffering from 
two or more separate permanent service-connected 
disabilities, even though none of the disabilities are of a 
compensable degree under the Schedule.  38 C.F.R. § 3.324 
(1999).  Once the compensable evaluation for service-
connected PTSD was granted this provision was no longer 
applicable.  


Entitlement to Special Monthly Pension

A June 1994 VA treatment record reported visual acuity of 
20/60 bilaterally.  An October 1994 outpatient treatment 
record noted an individual must be legally blind - 20/200 or 
less corrected best eye - to qualify for the Blind 
Rehabilitation Center.  The record shows that the veteran was 
admitted to Western Blind Rehabilitation Center in April 
1995.  An intake note noted that the veteran was "partially-
sighted" and had some functional vision.  

A VA examination was conducted in June 1995 and noted that 
the veteran had been considered legally blind since October 
1993.  The examiner noted that the veteran was able to 
perform self-care at home, but was unable to drive or leave 
beyond the premises of his apartment.  The examiner further 
noted that the veteran was currently undergoing training at 
the Blind Rehabilitation Center with reference to leaving his 
apartment.  The veteran reported that he prepared his own 
meals, and was able to get his mail and take out his trash by 
himself.  His daughter took him shopping twice monthly.  

A VA outpatient treatment record in March 1996 reported that 
the veteran's best corrected vision for distance was 20/60 
right and 20/30 left.  In March 1997 the veteran's best 
corrected vision in the right eye was 20/200 and in the left 
eye was 20/30.  In April 1997, the VA physician noted that 
the veteran's vision had improved from 20/200 to 20/60 in the 
right eye following cataract surgery.  

Three VA examinations were conducted in November and December 
1999 - orthopedic, neurological, and psychiatric.  All three 
examiners noted that the veteran did not need aid and 
assistance in his home.  The orthopedic examiner stated that 
the veteran should be able to maintain a semi-sedentary 
employment.  

A VA visual examination was conducted in November 1945.  The 
veteran's visual acuity was right 20/200 uncorrected and 
20/60 corrected for distance and left 20/690 uncorrected and 
20/30 corrected for distance.  

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (1999). 

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351(c) (1999).  

In the instant case, the veteran asserts that he is entitled 
to special monthly pension, as he is blind.  Although the 
record notes that the veteran is "legally blind" and has 
received treatment at the Blind Rehabilitation Center, there 
is no competent medical evidence that the veteran's condition 
meets the criteria for special monthly pension.  None of the 
eye examinations of record contain a finding of bilateral 
visual acuity of 5/200 or less nor of contraction of the 
visual field to 5 degrees or less.  

The veteran does not contend that he is a patient in a 
nursing home, but the Board must consider whether the 
evidence of record establishes a factual need for aid and 
attendance.  The following criteria are accorded 
consideration in determining the factual need for regular aid 
and attendance:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (1999).  The Board notes that the three 
VA examiners in November and December 1999 found that the 
veteran's orthopedic, neurological and psychiatric conditions 
did not warrant the need for aid and assistance.  The VA 
examination in June 1995 reported that the veteran was able 
to perform self-care at home and was undergoing further 
training at the Blind Rehabilitation Center for assistance 
outside of his home.  The Board finds that the evidence of 
record preponderates against a finding of a factual need for 
aid and attendance.  

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (1999).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (1999).  There is no 
evidence of record that the veteran meets these criteria.  

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he may 
meet the criteria for special monthly pension by being 
housebound.  38 C.F.R. § 3.351(d) (1999).  To so qualify, the 
veteran must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems.  
The veteran can also meet the criteria for special monthly 
compensation if he has a single permanent disability rated 
100 percent and is "permanently housebound" by reason of his 
disability or disabilities.  38 C.F.R. § 3.351(d) (1999).  
This requirement of "permanently housebound" is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d) (1999).  The veteran has no current disabilities 
rated as 100 percent disabling.  In addition, the evidence 
preponderates against a finding that the veteran is 
substantially confined to his home.  


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.  

Entitlement to a compensable evaluation for service-connected 
residuals of a crush injury to the left lower extremity is 
denied.  

Entitlement to a compensable evaluation for service-connected 
residuals of a crush injury to the right lower extremity is 
denied.


Entitlement to special monthly pension is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

